—Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered May 22, 2000, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record does not demonstrate that the defendant sought to withdraw his plea of guilty before he was sentenced so as to preserve his claim that his plea was not intelligently, voluntarily, and knowingly made (see, People v Lopez, 71 NY2d 662; People v Nieves, 289 AD2d 342). Further, the defendant’s valid and unrestricted waiver of his right to appeal forecloses appellate review of his claim that his sentence is excessive (see, People v Headley, 289 AD2d 341; People v Hidalgo, 91 NY2d 733).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Santucci, J.P., Feuerstein, Goldstein and Schmidt, JJ., concur.